      Case 1:16-cv-02492-AJN-KNF Document 525 Filed 09/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 9/10/21

  Riad Kucher, et al.,

                         Plaintiffs,
                                                                     16-cv-2492 (AJN)
                 –v–                                                  18-cv-846 (AJN)

  Domino's Pizza, Inc., et al.,                                           ORDER

                         Defendants.

  ______________________________________

  Matthew Gannon, et al.,

                         Plaintiffs,

                 –v–

  Domino's Pizza, Inc., et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       The parties in these related cases jointly filed materials seeking final approval of the

Settlement. Case No. 16-cv-2492, Dkt. Nos. 517, 519; Case No. 18-cv-846, Dkt. Nos. 82, 84.

For the reasons stated in the parties’ letter, the Court hereby GRANTS final approval of the

Settlement. For the reasons stated in the parties’ letter, the Court further GRANTS approval of

the Enhancement Awards of $15,000 to Named Plaintiff Omar Faruk, $7,500 to Named Plaintiff

Basma Attieh, $5,000 to Collective Member Sakhayat Hossain, and $1,500 each for Named

Plaintiffs Matthew Gannon, Avery Lopez, MD Mannan, Nazim Uddin, Luis Jimenez, Scott

Guffey, Sterson Baptiste, and Victor Latacela. For the reasons stated in the letter, the Court


                                                     1
      Case 1:16-cv-02492-AJN-KNF Document 525 Filed 09/10/21 Page 2 of 2




concludes that the request for attorney’s fees and costs is reasonable and further GRANTS

approval of Wigdor LLP’s request of attorneys’ fees of $333,333.33 and litigation costs of

$54,678.63.

       The Clerk of Court is respectfully directed to close the case.

       SO ORDERED.



 Dated: September 10, 2021
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                    2
